Citation Nr: 0123799	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-28 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right great toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 until 
August 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1993 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied multiple issues, including an increased rating 
for residuals of fracture of the right great toe.  During the 
pendency of the current appeal, the zero percent rating was 
increased to 10 percent, effective from June 24, 1992, by 
rating action dated in March 2001.  All other issues have 
been withdrawn or appropriately adjudicated.  

The issue currently on appeal was remanded by a Board 
decision dated in April 1998.  Pertinent development having 
been completed, the case is once again before a Member of the 
Board for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of fracture of the right great toe are 
manifested by symptoms which include tenderness, limitation 
of extension, some gait abnormality and complaints of 
persistent pain resulting in some weakness, fatigability and 
incoordination the result in some degree of functional loss 

3.  The right great toe findings more nearly approximate 
moderate impairment of the foot; moderately severe impairment 
is not clinically demonstrated.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right great toe have not been 
met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for fracture of the right 
great toe by rating action dated in August 1984, and rated 
noncompensably disabling from August 23, 1983.  During the 
pendency of the current appeal, the zero percent rating was 
increased to 10 percent, effective from June 24, 1992, by 
rating action dated in March 2001.  This rating was assigned 
under Diagnostic Code 5284, based on foot impairment.  There 
is no showing of any nonunion or malunion of the bone at the 
fracture cite.  It is noted that only the right great toe is 
involved for rating purposes.

The veteran asserts that the symptoms associated with his 
service-connected right great toe are more severely disabling 
than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  It is contended that 
such symptoms more nearly approximate the criteria for 
moderately severe impairment under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, warranting a 20 percent disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  

The veteran's service-connected right great toe disability 
has been evaluated in accordance with Diagnostic Code 5284 
which provides that moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals of foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(2000).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2000).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

Factual background

The service medical records reflect that the veteran was 
involved in an automobile accident in July 1983 and was 
treated for right foot injury.  Radiological studies revealed 
a longitudinal fracture of the distal phalanx of the great 
toe entering the interphalangeal joint surface for which a 
diagnosis of great toe fracture was rendered.  Postservice VA 
examination in January 1984 revealed no limitation of motion, 
swelling or deviation, although a slight deformity of the 
base of the distal phalanx was observed on X-ray which was 
felt to be consistent with old injury. 

The veteran was afforded VA examination in October 1991 where 
he was noted to have flexion to 40 degrees in the 
interphalangeal joint with some complaint of pain.  There was 
normal color and warmth of the right great toe.  There were 
no specific complaints concerning the right great toe and no 
pertinent diagnosis was recorded.

A Diagnostic Vocational Evaluation report dated in March 1992 
indicated that the veteran had post-traumatic arthritis of 
the right leg which was incurred when a ladder fell on it.  
It was reported that right leg discomfort impaired the 
veteran from standing or walking for long periods.  Any 
lengthy walking was reportedly performed with the aid of a 
cane.

The appellant presented testimony upon personal hearing on 
appeal in November 1994 to the effect that he had continued 
pain and swelling of the right toe joint especially with 
changes of seasons.  He related that he had difficulty 
wearing shoes because of the disorder, took Tylenol for pain, 
and received regular outpatient treatment as a result 
thereof.  

VA outpatient clinical records dated between 1993 and 1994 
show treatment for various disabilities, including 
nonservice-connected chronic right leg and right knee pain.  
These records do not show repeated treatment or evaluation of 
right great toe complaints.

The appellant underwent VA examinations in January and 
February 1995 and complained of low back radiculopathy into 
the legs and toes.  He related that his right leg was 
unstable with giving way and numbness radiating into the 
toes.  He stated that changes in the weather, especially cold 
and damp, caused right great toe pain, and related that he 
experienced a throbbing toothache-like sensation in the toe.  
He estimated that he had pain in the toe 80 percent of the 
time.  X-ray of the great toe revealed no evidence of 
degenerative changes, including arthritis.  No other untoward 
findings with respect to the toe were recorded.  The feet 
were observed to be normal on general medical examination.

Pursuant to Board remand of April 1998, the appellant was 
afforded VA examination of the feet in October 2000.  A 
history of the initial injury was recited.  It was reported 
that the claims folder was available and was reviewed in its 
entirety.  It was noted that the veteran complained of 
continued difficulties with pain in the right foot, weakness 
which involved his entire lower extremity from mid thigh to 
the entire foot, stiffness involving the right toe, 
difficulty clearing the toe, intermittent swelling of the 
foot, warmth of the foot, fatigability of the muscles and 
lack of endurance.  It was reported that he was only able to 
walk one block with a straight cane.  His symptoms were noted 
to be relieved by rest and Tylenol.  

The veteran indicated that he had significant difficulty with 
flare-ups of pain, especially with weather changes, and that 
carrying loads made his foot worse.  He stated that he was 
unable to walk for prolonged distances and had problems with 
daily living activities.  He said it was difficult for him to 
engage in routine household chores and that it took 
approximately one week to clean his home because he was only 
able to do one room at a time.  The veteran related that he 
had trouble going up and down stairs and could not do yard 
work.  He complained of decreased sensation from his thigh to 
the mid foot with numbness in the medial half of the foot.  

Upon physical examination, the veteran was observed to 
ambulate into the office with a straight cane and a 
reciprocal type gait.  Bilateral foot examination revealed 2+ 
dorsalis pedis pulses which were equal and symmetric.  The 
feet were of normal temperature with no abnormal hair growth.  
The appellant was reported to be unable to heel or toe walk.  
Deep tendon reflexes were decreased at both knees.  The 
plantar reflexes were downgoing, bilaterally.  Some 
tenderness was elicited to metatarsal compression test in the 
right foot.  There was full flexion of the right great toe 
when compared to the left side.  It was reported, however, 
that extension of the right great toe was 10 degrees compared 
to 30 degrees on the left.  There was no evidence of effusion 
or increased warmth on current examination.  X-ray of the 
right foot was interpreted as showing no bony fracture, 
dislocation or degenerative joint disease.  There was mild 
hallux valgus deformity of the first metatarsophalangeal 
joint with possible hammertoe and mallet toe deformity of the 
second to fifth toe.  Following examination, impressions of 
history of right great toe fracture with decreased extension, 
and multiple other orthopedic complaints, including history 
of cervical radiculopathy and lumbo radiculopathy were 
rendered. 

The examiner further commented that the veteran's shoes were 
also evaluated, and that there was evidence of abnormal wear 
at the forefoot medial aspect.  It was reported that the 
appellant had abnormal extension of the great toe and that 
his shoe was apparently rubbing the forefoot.  It was noted 
that he also had other orthopedic problems which contributed 
to difficulties with the lower extremity, but that his toe 
was partially responsible for gait abnormalities.  It was 
added that the sensory examination showed a decrease in the 
L5-S1 dermatome of the right lower extremity, and that the 
right great toe exhibited weakened movement as evidenced by 
decreased range of motion and extensor hallucis longus (EHL) 
strength on the right when compared to the left.  It was 
related that the veteran had fatigability evidenced by his 
difficulty toe walking and some incoordination.  The examiner 
stated that pain could certainly limit functional ability 
during flare-ups as the toe had limited extension, and this 
would certainly make clearing the foot and push off more 
difficult.  The examiner added that is was not possible to 
say if there was a further degree of limitation of motion due 
to pain during flare-ups without actually evaluating the 
veteran at that point in time. 


Analysis

The Board observes in this instance that the veteran has 
complaints of persistent right great toe pain, as well as 
flare-ups of pain, and a throbbing and toothache-like 
sensation in that area which he states results in substantial 
daily living activity restrictions, including prolonged 
walking and an inability to engage in sustained household 
chores.  It was shown on VA examination in October 2000 that 
the right toe exhibited limitation of extension, and 
tenderness was elicited upon palpation.  Mild hallux valgus 
deformity of the first metatarsophalangeal joint was observed 
on X-ray, although any relationship to the service-connected 
disability was not made clear.  Following most recent 
examination, the examiner clearly indicated that the right 
great toe did impact the veteran's gait and that there were 
indications of weakened movement, incoordination, and 
fatigability, with problems in foot clearing and push off. 

The Board acknowledges the veteran's complaints of right 
great toe pain and the functional loss resulting therefrom.  
However, the clinical record clearly reflects that the 
appellant has more far-reaching orthopedic problems, to 
include a radicular process of the lumbar spine and what has 
been reported to be extremely painful arthritis of the right 
knee and leg with numbness radiating into the toes, and 
complaints of instability and giving way.  It is also shown 
that he has significant deformity of all the other toes of 
his right foot which are not service-connected.  The also 
reflects that while he states that he has substantial 
disability resulting from the right great toe, it is not 
demonstrated that he has sought any specific treatment in 
this regard since the initial injury many years ago.  

It appears that treatment involving the right lower extremity 
has overwhelmingly been for nonservice-connected disability 
relating to radicular symptoms attributed to the right leg 
and lumbosacral spine.  When most recently examined in 
October 2000, the examiner clearly indicated that there were 
other orthopedic problems which contributed to difficulties 
with the right lower extremity.  There is no evidence of 
swelling, deformity, or atrophy from disuse of the right 
great toe.  The Board thus finds that while the right great 
toe may be symptomatic to some extent with pain and flare-ups 
resulting in some functional loss as noted on recent VA 
examination, it is not clinically demonstrated that such 
impairment is more than moderate in degree in view of other 
more substantial nonservice-connected disability affecting 
the right lower extremity, and deformities of other toes of 
the right foot.  It is thus found that the 10 percent 
disability evaluation currently in effect has been granted in 
accordance with DeLuca, and adequately contemplates any and 
all disability associated with the service-connected right 
great toe.  Absent a finding or more objectively manifested 
pathology, there is no clinical indication that right great 
toe impairment equates to moderately severe foot disability 
under Diagnostic Code 5284, or warrants an evaluation in 
excess of 10 percent under any applicable rating criteria. 

Finally, it has been contended by the appellant's 
representative that if the case can not be allowed, it should 
be remanded yet again.  It is asserted that the examination 
conducted in October 2000 did not comply with the remand 
development requested.  Specifically, it is contended that 
the examiner did not report normal toe motion.  On review of 
the exam, while it is true that "normal" toe motion was not 
set out, it was noted that flexion and extension were 
compared to the left great toe.  There is no clear disability 
of the left great toe, so those values can be taken as noted.  
In addition, and in support of this conclusion, after the 
examination the examiner specifically reported that there was 
a decreased range of motion "in terms of extension."  Thus, 
it is concluded that the examination is sufficient for rating 
purposes, and in fact supports the 10 percent rating, but no 
more.

Finally, On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of this 
rating claim as the requirements of the new law have already 
been adequately satisfied in this case.  In the statement of 
the case, and subsequent statements of the case, the RO 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Moreover, there is no 
clinical evidence of specific treatment for the right great 
toe since service.  The appellant was also afforded a 
thorough and comprehensive examination in this regard in 
October 2000.  There is no indication that additional 
evidence exists and should be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

ORDER

An increased rating for residuals of fracture of the right 
great toe is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

